UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1607


FRANCOIS PIERRE LUKUNKU-TSHIBANGU,

                Petitioner,

           v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   March 22, 2016                    Decided:   June 15, 2016


Before KING, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


ARGUED: Mariam Masumi, JOHNSON AND ASSOCIATES, P.C., Arlington,
Virginia,   for  Petitioner.      Andrea Gevas,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.     ON
BRIEF: Randall L. Johnson, JOHNSON AND ASSOCIATES, P.C.,
Arlington, Virginia, for Petitioner.        Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, Civil Division,
John S. Hogan, Assistant Director, Mona Maria Yousif, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Francois       Lukunku-Tshibangu,        a    citizen    of   the    Democratic

Republic of Congo (DRC), petitions for review of an order of the

Board of Immigration Appeals (BIA) denying his application for

protection under the Convention Against Torture (CAT).                       Lukunku-

Tshibangu claims that if he is returned to the DRC, he will

likely   be   tortured      by   the    Congolese      armed     forces.        Because

substantial      evidence    supports         the    BIA’s     decision,     we     deny

Lukunku-Tshibangu’s petition.



                                         I.

      Lukunku-Tshibangu entered the United States at Washington

Dulles International Airport on November 6, 2010.                         On December

1, 2010, the Department of Homeland Security issued a Notice to

Appear charging Lukunku-Tshibangu with removability for entering

the   country    without     valid      entry       documents.      See     8     U.S.C.

§ 1182(a)(7)(A)(i)(I).           After an immigration judge (IJ) found

him removable, Lukunku-Tshibangu filed a petition for asylum,

withholding     of    removal,    and    CAT       protection.      At    his     merits

hearing on June 29, 2011, Lukunku-Tshibangu, appearing pro se,

testified to the following.

      Before coming to the United States, Lukunku-Tshibangu was a

member of the Congolese armed forces, known as the FARDC.                             He

joined the FARDC as a “volunteer” in 2000 after his parents died

                                          2
in the mid-1990s during the DRC’s civil war.                         He was given the

title “major,” but had no supervisory authority, received no

specific     training,      and         was     not         issued      any        military

identification.       See    J.A.       467.         Over    the     next     ten    years,

Lukunku-Tshibangu     performed         traffic       control      at   the    Congolese

border, inspecting crossing vehicles for weapons.                           He carried a

pistol,    occasionally     wore    a    uniform,       and     received       a    salary.

However, Lukunku-Tshibangu explained that he was “in and out” of

the army during this time.          J.A. 468; id. at 467 (“Army there is

not the way it is here, so sometimes I was with them, sometimes

not.”).      In    particular,      he        left    the     FARDC     in     2007     for

approximately three years to live abroad playing soccer.                               When

he returned to the DRC in 2009, Lukunku-Tshibangu resumed his

traffic control duties.

     In 2010, Lukunku-Tshibangu was selected to travel to the

United States with a delegation of nine other DRC army officials

to attend an anti-terrorism training conference.                            The DRC and

United    States   governments      arranged         for     his   ticket      and    visa.

Lukunku-Tshibangu did not know why he was chosen to be part of

the delegation, but suggested that it might have been because he

worked at the Congolese border and got along well with others.

When he arrived in the United States, Lukunku-Tshibangu informed

immigration officials that he did not wish to return to the DRC.

He was then detained pending proceedings before the IJ.                              During

                                          3
his     detention,         Lukunku-Tshibangu               met    with    Alain     Kelenga,    a

representative from the DRC embassy, and informed Kelenga that

he intended to seek asylum in the United States.

       Lukunku-Tshibangu testified that he feared returning to the

DRC for two reasons.               First, he feared that his FARDC superiors

would        punish     him   for    failing          to     attend      the   anti-terrorism

training, which they would consider disobedience and possibly

opposition to the government.                         Second, he feared that fellow

FARDC        soldiers      would    harm    him       out    of    jealousy       that   he    was

selected to attend the training and anger that he did not do so.

        When asked whether the FARDC would perceive his failure to

attend the training as dissidence, Lukunku-Tshibangu repeatedly

stated that he did not know.                      See, e.g., J.A. 486 (“I have no

idea because I cannot think [in] their place.”).                                     Similarly,

when asked what he believed would happen to him if he returned

to the DRC, Lukunku-Tshibangu stated that he “ha[d] no idea what

would happen” but that he would “just enter the same suffering.”

J.A.        471.      He   explained       that       by   “suffering,”        he   meant     “the

suffering that [he] underwent during the war” as well as “when

you are working . . . hard, [and] you’re not paid well.                                  That’s

a suffering too.” 1            J.A. 473, 484.               Lukunku-Tshibangu confirmed


        1
       The DRC’s civil war ended in 2003, approximately seven
years before Lukunku-Tshibangu arrived in the United States.
See J.A. 575-76.


                                                  4
that he had never been arrested or imprisoned by the Congolese

government or subjected to any harm other than the “suffering”

he described.        He further confirmed that he knew of no other

officers     who    had    been   punished      after    failing       to   complete   a

mission because they were perceived as opposing the government.

      The IJ denied Lukunku-Tshibangu’s applications for asylum

and withholding of removal but granted him protection under the

CAT, finding that his credible testimony, along with the State

Department’s 2011 Human Rights Report on the DRC (the “Human

Rights Report”), established that Lukunku-Tshibangu would likely

be tortured if returned to the DRC.                     See J.A. 368.           The BIA

upheld the IJ’s denial of asylum and withholding of removal but,

upon de novo review, reversed the IJ’s grant of CAT protection.

      Lukunku-Tshibangu petitioned this Court for review of the

BIA’s decision.           Pursuant to the parties’ motions, we remanded

the   case    for    reconsideration          in     light   of     our     intervening

decision in Turkson v. Holder, 667 F.3d 523 (4th Cir. 2012),

which held that an IJ’s determination regarding a petitioner’s

likely future mistreatment is a factual determination that the

BIA   must   review       for   clear   error      rather    than      de   novo.   See

Lukunku-Tshibangu v. Holder, No. 12-1002 (4th Cir. May 1, 2012).

The   BIA    then   remanded      the   case    to    the    IJ   to    make   specific

findings as to the treatment Lukunku-Tshibangu would likely face



                                          5
if removed to the DRC and to further consider his eligibility

for asylum and withholding of removal.

       On remand, the IJ again determined that Lukunku-Tshibangu

was ineligible for asylum or withholding of removal but that he

qualified for protection under the CAT.                         The IJ found that if

Lukunku-Tshibangu          were      returned       to   the   DRC,       the   FARDC       would

likely be able to locate him because of his “substantial past

connection with the FARDC, his failure to follow their orders,

and the army’s extensive presence in the [DRC].”                             J.A. 83.           The

IJ     further     found      that    the       FARDC    likely       knew      of    Lukunku-

Tshibangu’s        absence        from     the      training,        viewed      him       as    a

dissident, and intended to apprehend him upon his return to the

DRC.     The IJ noted that, according to the Human Rights Report,

the FARDC engages in arbitrary violence and killing of civilians

and    specifically        targets       perceived       opponents.          Thus,     the       IJ

concluded,       the    FARDC     would        likely    torture      or     kill     Lukunku-

Tshibangu or imprison him, which would itself constitute torture

because    of     the    deplorable         conditions         in    Congolese        prisons.

Finally, the IJ found that Lukunku-Tshibangu’s fellow soldiers

were likely “enraged” by his failure to take advantage of the

privilege    of     attending        the    anti-terrorism          training         and    would

likely     torture      him     for      his     disloyalty,         as    FARDC      soldiers

“operate         with      impunity,           torturing       and        killing          people



                                                6
arbitrarily,           especially        those      who   are    suspected     of   dissent.”

J.A. 84.

       On       appeal,     the    BIA    found        that   the   IJ   clearly    erred     in

determining that Lukunku-Tshibangu would likely be tortured if

returned to the DRC, and denied Lukunku-Tshibangu’s application

for CAT protection.               Lukunku-Tshibangu seeks review of the BIA’s

decision. 2



                                                 II.

       To qualify for protection under the CAT, an applicant bears

the burden of proving that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”          8 C.F.R. § 1208.16(c)(2).                     Torture is “an extreme

form       of   cruel      and    inhuman     treatment”         that    is   “intentionally

inflicted         on   a    person”      by   or       with   the   consent    of   a   public

official.         Id. § 1208.18(a)(1)-(2).

       When       an       application        for       CAT     protection     rests     on    a

“hypothetical chain of events,” the applicant must show that

each link in the chain is more likely than not to occur, as

“[i]t is the likelihood of all necessary events coming together

that must more likely than not lead to torture, and a chain of



       2Lukunku-Tshibangu does not appeal the denial                                    of    his
applications for asylum and withholding of removal.



                                                   7
events cannot be more likely than its least likely link.”                                In re

J.F.F.,    23    I.   &   N.      Dec.   912,    918    &     n.4      (A.G.    2006).      In

assessing       whether      an    applicant      has       met     this       burden,    “all

evidence relevant to the possibility of future torture shall be

considered,”      including        evidence      of    past    torture,         evidence    of

“gross, flagrant or mass violations of human rights” and other

country conditions, and whether the applicant could relocate to

a part of the country where he or she is not likely to be

tortured.       8 C.F.R. § 1208.16(c)(3).

     We    review      the     BIA’s      decision      to     deny      CAT     relief    for

substantial      evidence.          Suarez-Valenzuela             v.   Holder,     714 F.3d
241, 245 (4th Cir. 2013).                “Under this standard, ‘administrative

findings    of        fact     are       conclusive         unless       any      reasonable

adjudicator would be compelled to conclude to the contrary.’”

Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).                           “We will reverse the

BIA’s decision only if ‘the evidence . . . presented was so

compelling that no reasonable factfinder could fail to find’”

the elements required for CAT protection.                           Id. (quoting INS v.

Elias–Zacarias, 502 U.S. 478, 483–84 (1992)).



                                           III.

                                            A.

     Lukunku-Tshibangu contends that if he is removed to the

DRC, his FARDC superiors will torture him as punishment for his

                                             8
failure     to    attend     the   anti-terrorism       training.            This

hypothetical chain of events requires, among other things, that

his FARDC superiors will (1) become aware of his return to the

DRC, (2) view his absence from the training as disobedience or

opposition, and (3) torture him.          A reasonable fact-finder could

find that Lukunku-Tshibangu has not shown that these events are

more likely than not to occur.

      As the BIA observed, the evidence does not establish that

the FARDC would recognize and identify Lukunku-Tshibangu upon

his   return     to   the   DRC.   Lukunku-Tshibangu      did   not    have     a

leadership or even supervisory position within the FARDC.                      He

also had no military identification, only occasionally wore a

uniform, and left the FARDC for nearly three years while playing

soccer    abroad.      Furthermore,   there   is   no   evidence      that   the

people with whom Lukunku-Tshibangu previously worked, and who

might be able to recognize him, continue to work for the FARDC,

or that their presence in the DRC is so ubiquitous that they

would likely intercept Lukunku-Tshibangu regardless of where he

entered the country.        Finally, Lukunku-Tshibangu has been in the

United States for over five years and there is no evidence that

FARDC members have attempted to contact him, undermining the

IJ’s finding that the FARDC is anticipating Lukunku-Tshibangu’s

return and intending to apprehend him.



                                      9
       The evidence also does not establish that the FARDC would

view       Lukunku-Tshibangu’s          absence     from    the      anti-terrorism

training as disobedience or dissidence.                When asked why he could

not simply inform his government that he was detained by United

States      immigration        officials    and     therefore       prevented        from

attending      the     training,    Lukunku-Tshibangu         did    not     offer    an

explanation but instead stated that “even if I told them I will

just enter the same suffering,” referring to his previous war-

time hardships and low working wages. 3                J.A. 471.       Furthermore,

Lukunku-Tshibangu’s testimony indicates that attendance in the

FARDC is less formal than army participation in other countries.

He explained that he was “in and out [of] the army,” J.A. 468,

that the “[a]rmy there is not the way it is here, so sometimes I

was    with    them,    sometimes       not,”   J.A.   467,    and    that     he     had

previously      left     the    FARDC    for      nearly   three     years    without

repercussion.        Contrary to the IJ’s findings, the evidence does

not show that the FARDC would view Lukunku-Tshibangu’s absence

from the training as “blatant[] disobe[dience].”                    J.A. 84.

       There is even less support for the proposition that the

FARDC would view Lukunku-Tshibangu as a dissident.                     The IJ asked

numerous times whether his absence from the training would be

       3
       Notably, Lukunku-Tshibangu did not suggest that Alain
Kelenga would have conveyed to the FARDC that Lukunku-Tshibangu
was seeking asylum in the United States.



                                           10
perceived as opposition to the government, to which Lukunku-

Tshibangu replied “I don’t know;” “[t]hey can think any way they

want to;” and “I have no idea because I cannot think [in] their

place.”      J.A. 485-86.             Similarly, when asked whether any other

officers     had     been     punished         as    dissidents        after        failing   to

complete a mission abroad, Lukunku-Tshibangu replied, “I don’t

know.      I really don’t know about others.”                      J.A. 486.

       Finally, the evidence does not demonstrate that Lukunku-

Tshibangu faces harm that amounts to torture upon his return to

the DRC.      When asked what he believed would happen to him if he

returned, Lukunku-Tshibangu replied, “I have no idea what would

happen, but anyway [I] wanted to . . . leave the country after

my parents died.            All I did there was [] survive.”                          J.A. 471.

At    no   point     did    he     articulate        fear       of    “cruel    and     inhuman

treatment;”     instead,         he    repeatedly          stated     that     he    wanted    to

escape the “suffering” in the DRC such as poor wages.                                  The IJ’s

primary basis for finding a likelihood of torture was the Human

Rights      Report,        which       described          state      security        forces   as

arbitrarily        killing       and    detaining         civilians      and    specifically

targeting those suspected of disloyalty.                             However, generalized

violence     toward        citizens      does       not    establish      an    individual’s

eligibility for CAT protection.                      See, e.g., Lizama v. Holder,

629 F.3d 440,    449     (4th      Cir.    2011)       (upholding       denial     of    CAT

protection     where       applicant      “failed          to     establish     he    would    be

                                               11
targeted       by       gangs       more    than   any    other     citizens”);     Singh    v.

Holder, 699 F.3d 321, 334-35 & n.16 (4th Cir. 2012) (upholding

denial     of          CAT    protection        where     country     reports      identified

widespread abuse but did not show that petitioner himself would

more likely than not be tortured).                        And, as discussed above, the

evidence       does          not    establish      that    Lukunku-Tshibangu        would     be

viewed as a dissident. 4

      On       appeal,         Lukunku-Tshibangu          does     not   point     to   record

evidence that compels finding that he qualifies for CAT relief.

Instead, he asks the Court to re-weigh the evidence and draw

inferences in his favor.                    He argues, for example, that “it [is]

reasonable             to    find    that    his    former    supervisors        and    fellow

soldiers would recall who he is” because he resumed his military

duties after playing soccer and because “[n]ot having an I.D. or

wearing        a       uniform       does    not    take     away     from   Mr.       Lukunku-

Tshibangu’s actual activities with the army.”                             Pet’r’s Br. 14-

15.   Similarly, he asks the Court to infer that the FARDC likely

views him as a dissident because “[i]f [he] is viewed as one who

disobeyed, it leads one to conclude that he went against the

orders     .       .    .    because   he    disagreed      with    them.”       Id.    at   17.

However, “our task is not to reweigh the evidence and determine

      4Because Lukunku-Tshibangu has not shown that he would be
found and punished upon his return to the DRC, we need not
address whether detention in a DRC prison constitutes torture.



                                                   12
which of the competing views is more compelling.                      It is instead

to     ensure     that       substantial    evidence      supports      the     BIA’s

judgment.”        Gonahasa v. I.N.S., 181 F.3d 538, 542 (4th Cir.

1999).          For    the    reasons    discussed     above,     we    find     that

substantial evidence supports the BIA’s judgment here.



                                           B.

       Lukunku-Tshibangu also contends that fellow FARDC soldiers

will torture him out of jealousy that he was chosen to attend

the training in the United States and anger that he failed to do

so.      The evidence does not compel such a finding.                        Lukunku-

Tshibangu’s evidence on this point amounts to his assertion that

he would be harmed because “it could be always jealously because

when you get here, you know, it becomes also [about] jealousy.”

J.A.    474.      However,       Lukunku-Tshibangu       does   not    specifically

identify any soldiers who would want to harm him or suggest that

he or other delegates were threatened by jealous soldiers when

they were first selected to come to the United States.                       Instead,

Lukunku-Tshibangu simply speculates that unidentified soldiers

with     whom     he    worked    five     years   ago     continue     to     harbor

significant ill-will toward him and will be able to find and

torture him upon his return.             The evidence does not support such

suppositions.



                                           13
                                   IV.

     The   record   does   not   compel   us   to   find    that   Lukunku-

Tshibangu will more likely than not be tortured if removed to

the DRC.    Accordingly, we conclude that substantial evidence

supports the BIA’s denial of CAT protection and deny Lukunku-

Tshibangu’s petition for review.

                                                           PETITION DENIED




                                   14